DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  Examiner acknowledges Applicant’s amendments to claims 1 and 5.

Applicant has not provided the proper claim status identifier for claims 8, 9 and 20.
Claims 8 and 9 – should be properly identified as --(Previously Presented)--.
Claim 20 - should be properly identified as --(Withdrawn - Previously Presented)--.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/22 has been entered.

Improper Markush Claim
Claim 1 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “said connection member contacting the grip internal to the connection member in one of tension and compression” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  it is not clear how the connection member can contact the grip in one of tension and compression as these alternatives are in fact different embodiments and are not functionally equivalent.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bram U.S. Patent No. 2,957,717.

With regard to claim 1, and as seen in Figure 3, Bram discloses a pipe restraint comprising:
a first pipe portion (at T1) terminating at a first end (first end of T1 under T2) and extending along a pipe direction (pipe direction from left to right in Figure 3);
an exterior wire based multi-strand grip (at A’ – note in Figure 3 A’ appears to be on the bottom right side of the gasket G1 but should actually be located on the bottom left side of gasket G1 as shown in Figures 1-2, wire based - column 2, line 43, multi-strand as seen in Figure 2 with each coil as a strand) extending circumferentially about a smooth cylindrical exterior surface portion (column 2, lines 21-25) of the first pipe portion (at T1); and
a connection member of a flanged end (at D, T2) receiving the first end of the first pipe portion (at T1) internally thereto, said connection member contacting the grip internal to the connection member in compression thereby depressing and deforming the wire based multi-strand grip against the exterior surface portion of the first pipe portion (column 2, lines 21-25) to assist in restraining the first pipe portion from outward movement away from the connection member in the pipe flow direction with at least two strands of the multi- strand grip (at A’ – where at least two coils of the ring of coils contacts the smooth exterior surface portion of the first pipe portion T1) contacting the smooth exterior surface portion of the first pipe portion providing a frictional connection. 

With regard to claim 2, and as seen in Figure 1, Bram discloses wherein the wire based multi-strand grip (at A’) is a wire based ring (column 2, lines 43 and 64-65).

With regard to claim 3, and as seen in Figure 3, Bram discloses wherein the wire based ring (at A’) encircles the exterior surface portion of the first pipe portion (at T1).

With regard to claim 4, and as seen in Figure 3, Bram discloses wherein the wire based multi-strand grip (at A’) encircles and contacts at least 2/3 of a perimeter (as A’ contacts the entire perimeter about the first pipe portion, A’ therefore contacts at least 2/3 of the perimeter) about the exterior surface portion of the first pipe portion (at T1).

With regard to claim 5, and as seen in Figures 1 and 3, Bram discloses wherein the wire based multi-strand grip (at A’) forms a continuous ring about the exterior surface of the first pipe portion (column 2, lines 64-65).

With regard to claim 6, and as seen in Figure 1, Bram discloses wherein the wire based multi-strand grip (at A’) is comprised of twisted wire (column 2, line 43 twisted into coils as seen in Figure 1).

With regard to claim 7, and as seen in Figure 3, Bram discloses a gasket (at G1) located between the exterior surface portion of the first pipe portion (at T1) and the connection member (at D, T2) providing a water tight seal.

With regard to claim 8, and as seen in Figure 1, Bram discloses wherein the wire based multi-strand grip (at A’) is connected to the gasket (at G1).

With regard to claim 9, and as seen in Figure 2, Bram discloses wherein the wire based multi-strand grip (at A’) is adjacently disposed (where A’ is located adjacent the bottom left edge of G1) beside the gasket (G1).

With regard to claim 14, and as seen in Figure 3, Bram discloses a gland (at B) about the first pipe portion said gland connected by bolts (at C) to the flanged end of the connection member (at D, T2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bram.

With regard to claim 15, Bram discloses the claimed invention but does not disclose that the gland has an upwardly sloped ramp contacting the wire based multi-strand grip, said ramp applying a downward force through the wire based multi-strand grip into the exterior surface portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gland have an upwardly sloped ramp contacting the wire based multi-strand grip to provide a more secure connection and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Pfefferle, Hubbard ‘270, ‘942, ‘943, ‘944, Bram ‘010, Rieffle, Nijsen ‘628, ‘956, Courtot, Stecher, Binant et al, and Pont-a-Mousson ‘444, ‘948 are being cited to show other examples of pipe restraints with a first pipe portion, a wire based grip and a connection member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679